Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 1 of 7 PageID #: 1199




                           EXHIBIT 4
        Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 2 of 7 PageID #: 1200


Leito IV, James V.

From:                               Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Sent:                               Tuesday, April 14, 2020 4:19 PM
To:                                 Andrew Williamson; Farrell, Thomas M.
Cc:                                 Fagelman, Jason; Leito IV, James V.; Young, Geraldine W.; Tarpley, Philip; Andrew Lorin;
                                    Michael Pomerantz; Andrew Wolinsky; Defunct; Brian Dunne;
                                    ederieux@capshawlaw.com; Heidi Peterson; Schmalzbach, Brian D.; Hatch, Benjamin L.;
                                    clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman; Yavar
                                    Bathaee
Subject:                            RE: Earl v. Boeing et al, Case No. 19-cv-507 (E.D. Tex.) - Correspondence


Andrew,

I’m confused and we disagree that this is straightforward. First, you said by email late last night that you would file in the
next couple of days and that we should expect a response to our prior correspondence first. And per the ED TX Local
Rules, you have the obligation to meet and confer before filing anything. At this time, we don’t have the basic facts to
understand or to be able to consent to a withdrawal as referenced in your e‐mail without more information. In that
regard, can you please provide us with a draft of the motion to withdraw along with the following information:

       Per my earlier request, what is the contact information for Mr. Wolinsky and Mr. Pomerantz? Are they still
        affiliated with Pierce Bainbridge? Are they withdrawing from their representation of Plaintiffs, and if so, have
        they agreed to such withdrawal (particularly since I continue to receive bounce‐backs, suggesting that they are
        apparently not receiving my emails sent to their Pierce Bainbridge email addresses)?
       If the Court grants the motion to withdraw, (a) what lawyers will remain on the case and (b) what law firms will
        remain in the case—any besides Bathaee Dunne and Capshaw DeRieux?
       Have each of the Plaintiffs consented to the withdrawal of all lawyers and law firms who are withdrawing and
        the continuation of those lawyers remaining as counsel of record?
       Confirmation that Pierce Bainbridge (and any other lawyers who will be withdrawing) will have no further
        involvement, rights or responsibilities in the Earl case—financially, from a funding perspective, as counsel, or
        otherwise.

I have calls for the rest of the day. We can meet and confer by phone tomorrow though, subject to Boeing’s availability.
Please let us know when you can do that. Thanks,

MAS

Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com
From: Andrew Williamson [mailto:awilliamson@piercebainbridge.com]
Sent: Tuesday, April 14, 2020 3:08 PM
To: Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Swartzendruber, Michael
                                                              1
       Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 3 of 7 PageID #: 1201
<michael.swartzendruber@nortonrosefulbright.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Schmalzbach, Brian D. <BSchmalzbach@mcguirewoods.com>; Hatch,
Benjamin L. <BHatch@mcguirewoods.com>; clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward
Grauman <egrauman@bathaeedunne.com>; Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Michael and Tom:

This is a straight forward motion to withdraw counsel—and obviously Bathaee Dunne will continue as lead counsel for
plaintiffs, and Capshaw DeRieux will continue as local counsel. Either you consent or you do not. We just need to know
for purposes of the certificate of conference.

We intend to file this evening. Please let us know your position by 6 p.m. Eastern. If we do not have an answer from you
prior to filing, we will note in the certificate of conference that we attempted to obtain consent, but were not able to do
so prior to filing. Thanks.


Andrew M. Williamson, Of Counsel
Pierce Bainbridge Beck Price & Hecht LLP

601 Pennsylvania Avenue NW, South Tower, Suite 700
Washington, DC 20004
O: (202) 839‐3531 E: awilliamson@piercebainbridge.com
Admitted in Maryland, Virginia, West Virginia, and the District of Columbia

Boston | Cleveland | Los Angeles | New York | Washington, D.C.




‐‐‐‐
This message, including attachments, is confidential and may contain information protected by the attorney‐client
privilege or work product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the
contents of this message is prohibited. If you have received this email in error, please destroy it and notify me
immediately.

From: Farrell, Thomas M. <TFarrell@mcguirewoods.com>
Sent: Tuesday, April 14, 2020 4:04 PM
To: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>; Andrew Williamson
<awilliamson@piercebainbridge.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Schmalzbach, Brian D. <BSchmalzbach@mcguirewoods.com>; Hatch,
Benjamin L. <BHatch@mcguirewoods.com>; clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward
                                                              2
       Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 4 of 7 PageID #: 1202
Grauman <egrauman@bathaeedunne.com>; Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Boeing is in the same boat. We too will circle back tomorrow.

From: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Sent: Tuesday, April 14, 2020 3:01 PM
To: Andrew Williamson <awilliamson@piercebainbridge.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>;
Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

**EXTERNAL EMAIL; use caution with links and attachments**
Hi Andrew, I have your email below. We will circle back tomorrow. Thanks,

MAS

Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com
From: Andrew Williamson [mailto:awilliamson@piercebainbridge.com]
Sent: Monday, April 13, 2020 11:02 PM
To: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Wolinsky <awolinsky@piercebainbridge.com>; Defunct
<defunct@piercebainbridge.com>; Brian Dunne <bdunne@bathaeedunne.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>;
Yavar Bathaee <yavar@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence
Importance: High

Michael,


                                                           3
       Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 5 of 7 PageID #: 1203
Pierce Bainbridge will be withdrawing its appearance from this case with in the next couple of days, and the related PB
attorneys, including Mike Pomerantz, Andrew Wolinsky, and myself (or any other PB attorneys remaining on the
docket), will also have those appearances, or PHV appearances, withdrawn.

Will Defendants consent to this withdrawal?

In addition, Southwest can expect Pierce Bainbridge’s response to the letter that your associate, Philip Tarpley, sent on
your behalf on April 8th, prior to Pierce Bainbridge’s withdrawal from this matter.

Thanks.

Andrew M. Williamson, Of Counsel
Pierce Bainbridge Beck Price & Hecht LLP

601 Pennsylvania Avenue NW, South Tower, Suite 700
Washington, DC 20004
O: (202) 839‐3531 E: awilliamson@piercebainbridge.com
Admitted in Maryland, Virginia, West Virginia, and the District of Columbia

Boston | Cleveland | Los Angeles | New York | Washington, D.C.




‐‐‐‐
This message, including attachments, is confidential and may contain information protected by the attorney‐client
privilege or work product doctrine. If you are not the addressee, any disclosure, copying, distribution, or use of the
contents of this message is prohibited. If you have received this email in error, please destroy it and notify me
immediately.

From: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Sent: Monday, April 13, 2020 11:03 PM
To: Brian Dunne <bdunne@bathaeedunne.com>; Yavar Bathaee <yavar@bathaeedunne.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Williamson <awilliamson@piercebainbridge.com>; Andrew Wolinsky
<awolinsky@piercebainbridge.com>; Defunct <defunct@piercebainbridge.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Counsel for Plaintiffs,

Please let us know where Michael Pomerantz and Andrew Wolinsky are. Although I just now used their email addresses
from Brian’s April 11 email below (showing both of those attorneys as still at Pierce Bainbridge), my emails to both
bounced back as undeliverable (as did Melissa Giger’s). If these attorneys of record are no longer at Pierce Bainbridge,
we need their correct firm and contact information to communicate with them; if they remain at Pierce, we still need
correct contact information for all of them. Please send us this information, and please also copy us on your emails
forwarding my email and April 13 letter to them. Thank you for your assistance in this regard.

                                                              4
        Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 6 of 7 PageID #: 1204
MAS

Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com
From: Swartzendruber, Michael
Sent: Monday, April 13, 2020 9:48 PM
To: 'Brian Dunne' <bdunne@bathaeedunne.com>; 'Yavar Bathaee' <yavar@bathaeedunne.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Williamson <awilliamson@piercebainbridge.com>; Andrew Wolinsky
<awolinsky@piercebainbridge.com>; Melissa Giger <mgiger@piercebainbridge.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Edward Grauman <egrauman@bathaeedunne.com>
Subject: RE: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence

Counsel, Please see the attached response to the April 11 letter referenced in your email below.

Best,

MAS

Michael A. Swartzendruber | Head of Dispute Resolution and Litigation, Dallas Office
Norton Rose Fulbright US LLP
2200 Ross Avenue, Suite 3600, Dallas, Texas 75201‐7932, United States
Tel +1 214 855 8067 | Fax +1 214 855 8200
michael.swartzendruber@nortonrosefulbright.com

NORTON ROSE FULBRIGHT

Law around the world
nortonrosefulbright.com
From: Brian Dunne [mailto:bdunne@bathaeedunne.com]
Sent: Saturday, April 11, 2020 10:06 PM
To: Swartzendruber, Michael <michael.swartzendruber@nortonrosefulbright.com>
Cc: Fagelman, Jason <jason.fagelman@nortonrosefulbright.com>; Leito IV, James V.
<james.leito@nortonrosefulbright.com>; Young, Geraldine W. <geraldine.young@nortonrosefulbright.com>; Tarpley,
Philip <philip.tarpley@nortonrosefulbright.com>; Andrew Lorin <alorin@piercebainbridge.com>; Michael Pomerantz
<mpomerantz@piercebainbridge.com>; Andrew Williamson <awilliamson@piercebainbridge.com>; Andrew Wolinsky
<awolinsky@piercebainbridge.com>; Melissa Giger <mgiger@piercebainbridge.com>; ederieux@capshawlaw.com; Heidi
Peterson <hpeterson@capshawlaw.com>; Farrell, Thomas M. <TFarrell@mcguirewoods.com>; Schmalzbach, Brian D.
<BSchmalzbach@mcguirewoods.com>; Hatch, Benjamin L. <BHatch@mcguirewoods.com>;
clydesiebman@siebman.com; elizabethforrest@siebman.com; Yavar Bathaee <yavar@bathaeedunne.com>; Edward
                                                           5
        Case 4:19-cv-00507-ALM Document 80-4 Filed 04/27/20 Page 7 of 7 PageID #: 1205
Grauman <egrauman@bathaeedunne.com>
Subject: Earl v. Boeing et al, Case No. 19‐cv‐507 (E.D. Tex.) ‐ Correspondence


Counsel:

Please see the attached letter from Yavar Bathaee and Brian Dunne. Hope everyone is well.

Best,

Brian Dunne | Partner | Bathaee :: Dunne :: LLP | bdunne@bathaeedunne.com
633 West Fifth Street 26th Floor, Los Angeles CA 90071 | (213) 426‐2772 (Direct)
NOTICE: The information contained in this e‐mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney‐client communication and/or work product and as such is
privileged and confidential. If the reader of this message is not the intended recipient or agent responsible for delivering
it to the intended recipient, you are hereby notified that you have received this document in error and that any review,
dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in
error, please notify us immediately by e‐mail, and delete the original message.




CONFIDENTIALITY NOTICE: This email, including any attachments, is confidential and may be
privileged. If you are not the intended recipient please notify the sender immediately, and please delete it; you
should not copy it or use it for any purpose or disclose its contents to any other person. Norton Rose Fulbright
entities reserve the right to monitor all email communications through their networks.

Norton Rose Fulbright Australia, Norton Rose Fulbright LLP, Norton Rose Fulbright Canada LLP, Norton Rose
Fulbright South Africa Inc and Norton Rose Fulbright US LLP are separate legal entities and all of them are
members of Norton Rose Fulbright Verein, a Swiss verein. Norton Rose Fulbright Verein helps coordinate the
activities of the members but does not itself provide legal services to clients. Details of each entity, with certain
regulatory information, are available at nortonrosefulbright.com.


This e‐mail from McGuireWoods may contain confidential or privileged information. If you are not the intended recipient, please
advise by return e‐mail and delete immediately without reading or forwarding to others.




                                                                 6
